Title: From George Washington to James Gildart, 25 June 1768
From: Washington, George
To: Gildart, James



Sir,
Mount Vernon 25th June 1768

Your Letter of the 16th of July 1767 accompanied with 25 Bags of Salt came to my hands sometime in April last after I had given over all expectation of receiving this Supply from you and after I had laid in a Stock from a Liverpool Ship (in this River) abt a Month before.
I think I have great cause to complain of this delay, but the

most aggravating circumstances attending the disappointment are that scarce any of the Sacks containd four Bushels (which I conceive they ought to have done) and not one of the Bags worth a Shilling, nor ever coud be so no two being alike—some extreamely wide—others very narrow—and all, or mostly all, made of old, Slaizy, & patchd Cloth. That I was much at a loss to Acct for the detention of it from July till April (notwithstanding the Ship went to Baltimore) and for the ordinary quality of the Bags, without Marks, or numbers, when both were expressly desired; and when, to get good, exceeding good ones, was almost the sole motive which induced me to send for the Salt, is easy to be imagined, & woud readily have been admitted as sufficient Reason for rejecting the whole; however this I did not do, but have acquiesced under the disappointment and loss, in hopes I may never be subjected to the like Inconvenience again.
I am obligd to you for the part you acted in respect to the Tobacco shipd in Pollard—I expected it woud come to a poor Market, being well convinced of the damage it had sustaind in the Country; which, had I consulted my own Interest, the Captn ought to have paid for here, or taken the Tobacco upon himself, paying me the Country price for it, which woud have amounted to £50 Curry (equal to £40 Sterlg) instead of £26.17.3½ which I have got. I shoud be gla⟨d⟩ to have your Accts Currt regularly rendered, especially with Master Custis, as his are necessary to my annual Settlement with our General Court. I am Sir Yr Most Hble Servt

Go. Washington

